                             Case 1:20-cr-00351-UNA Document 2 Filed 09/15/20 Page 1 of 1
U.S. Department of JustIce
United States Attorney


                                                                                                     FILED IN OPEN COURT
                                                                                                        U.S.D.C. Atlanta
                                                                                                                      -

                                       IN THE UNITED STATES DISTRICT COURT
                                          FOR THE NORTHERN DISTRICT OF GEORGIA                              SEP 152020
                                                                  Division: Atlanta                      JAMES N,nATTEN’glerk
                                                                  (USAO: 2019R00373)               By:      ~ Clerk

                                  DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION


 COUNTY NAME:                 Pulton                                     DISTRICT COURT NO.          1 20         -   CR   3 5 1
                                                                         MAGISTRATE CASE NO.

 X Indictment                                     Information                             Magistrates Complaint
 DATE: September15, 2020                          DATE:                                   DATE:

                                UNITED STATES Or AMERICA                SUPERSEDING INDICI’MENT
                                           vs.                          Prior Case Number:
                             JIMMIE ANTHONY “JIM” BEARD                 Date Piled:

 GREATER OPFENSE CHARGED: X Felony Misdemeanor

                                                           Defendant Information:
Is the defendant in custody?              Yes X No
Will the defendant be arrested pending outcome of this proceeding?                    X Yes   No
Is the defendant a fugitive? Yes X No
Has the defendant been released on bond? Yes X No

Will the defendant require an interpreter?              Yes     X No




District Judge:


Attorney: Trevor Wilmot
Defense Attorney:
